HOOK, Circuit Judge.
This was an action at law tried by the court below upon waiver of a jury. There was an agreed statement of facts, which did not, however, cover all-of the essential issues in the case, and it was therefore supplemented by oral testimony and other evidence. At the conclusion of the trial the court xnade a general finding for defendant and rendered judgment in its favor. No special findings of fact were made. The plaintiff made no request for a finding in its favor, nor for declarations of law responsive to the agreed statement and the evidence. The sufficiency of the proofs before the court to sustain the general finding and judgment was not challenged in any way. The sole complaint now made is that the court below erred in its finding and judgment.
It has long been established by the Supreme Court and by this and other Circuit Courts of Appeals that in the above circumstances the statute leaves no question open for review. There are so many decisions to this effect in this court, some of them quite recent, that it is needless to cite them.
The judgment is affirmed.